KRUEGER, Judge.
The appellant was tried and convicted of the offense of possessing intoxicating liquor for the purpose of sale, and his punishment assessed at confinement in the state penitentiary for a term of one year.
An inspection of the indictment discloses that the same is defective in that it merely charges the appellant with the “unlawful possession, for the purpose of sale, of liquor capable of producing intoxication.” In the ease of Offield v. State, 75 S.W.(2d) 882, this court, in passing upon a similar indictment, held the same insufficient. We do not deem it necessary to again discuss the error therein "pointed out, but refer to the same for a full discussion thereof.
It is therefore ordered that the judgment .of the trial court be, and the same is hereby, reversed, and the prosecution is ordered dismissed and the appellant discharged.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.